Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of specie 1 to figures 1a-1b and claims 1, 2, 4-5, 19 in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
With respect to the reasons for the restriction, the reasonings were set forth in the office action of 3/24/2022, and the restriction is hereby maintained.
Claims 3, 6-18, 20 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al (9057535) in view of Boer (2014/0090687).
Frazier (figures 4a-4b, 9) shows a smart (subjective and the reference also shows smart as set forth) window covering for an exterior window of a building, the smart window covering comprising: a light diffuser (225 diffused light) comprising: a base plate transparent to visible light (col 13 lines 32-40), and a light diffusing element configured to convert incident direct solar radiation to a diffusive light toward an interior direction of the building, wherein the light diffuser is aligned at a predetermined opened position initially; a light diffuser positioner (figure 4b) configured to move the light diffuser between the predetermined opened position and a closed position; a driving mechanism of the light diffuser positioner(col 15 lines 50-58), the driving mechanism comprising a motor, a solar panel configured to be attached at a proximity of the window to receive a solar light; and a control unit further comprising a memory, a monitor of an output power from the solar panel, a controller and a power source(col 15 line 50-53), wherein the memory is configured to store a predetermined threshold output power of the solar panel, a predetermined duration time, and a present position of the light diffuser, wherein the monitor is configured to receive an output power from the solar panel and send a monitor signal to the controller, wherein the controller is configured to control the driving mechanism, and wherein the power source is configured to supply an electric power required for an operation of the smart window covering.
Frazier et al does not show a latch mechanism configured to latch a motion of the driving mechanism, and a transmission mechanism configured to transmit the motion of the motor to the light diffuser positioner, wherein the control unit is further configured to
move the light diffuser to the closed position via the light diffuser positioner and the driving mechanism, and to hold the light diffuser at the closed position with the latch mechanism when following two conditions are satisfied: 1) the output power of the solar panel is not smaller than the predetermined output power for longer than the predetermined duration time; and 2) the light diffuser is at the predetermined opened position, and wherein the control unit is further configured to release the latch mechanism and to cause the light diffuser to return to the predetermined opened position when following two conditions are satisfied: 1) the output power of the solar panel lowers to a value smaller than the predetermined output power for longer than the predetermined duration time; and 2) the light diffuser is at the closed position.
Artusy (figures 3-7) discloses the opening and closing of solar window device with a latch mechanism configured to latch a motion of the driving mechanism, and a transmission mechanism configured to transmit the motion of the motor to the light diffuser positioner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Frazier et al’s structures to show a latch mechanism configured to latch a motion of the driving mechanism, and a transmission mechanism configured to transmit the motion of the motor to the light diffuser positioner as taught by Artusy in order to provide for the easy control of the closing/opening the window device, and having the control unit is further configured to move the light diffuser to the closed position via the light diffuser positioner and the driving mechanism, and to hold the light diffuser at the closed position with the latch mechanism when following two conditions are satisfied: 1) the output power of the solar panel is not smaller than the predetermined output power for longer than the predetermined duration time; and 2) the light diffuser is at the predetermined opened position, and wherein the control unit is further configured to release the latch mechanism and to cause the light diffuser to return to the predetermined opened position when following two conditions are satisfied: 1) the output power of the solar panel lowers to a value smaller than the predetermined output power for longer than the predetermined duration time; and 2) the light diffuser is at the closed position would have been obvious to one having ordinary skill in the art in as it provides for the efficient charging of the solar cell while providing proper temperature control for the interior of the building.  
Per claim 2, Frazier et al as modified shows all the claimed limitations except for the power source comprises at least one of a capacitor for energy storage and a rechargeable battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Frazier et al’s modified structures to show the power source comprises at least one of a capacitor for energy storage and a rechargeable battery since the capacitor and rechargeable battery enables the storage of excess energy generated by sunlight to be stored and used at a later needed time as needed and is a well known practice in the photovoltaic energy generation art.
Per claims 4-5, Frazier et al as modified by Artusy, further shows the light diffuser positioner further comprises a supporting member made of a solid material; a pair of vertical solid rods with a plurality of side ports; an upper horizontal solid rod connecting the pair of vertical solid rods at upper ends thereof; and a center vertical connection member made of a solid rod or a string connecting the upper horizontal solid rod at a center portion thereof with the transmission mechanism configured to be attached to an upper horizontal frame of the window, wherein the supporting member is attached to the base plate of the light diffuser at one end of the supporting member, and also connected rotatably and slidably to one of the plurality of the side ports of the vertical solid rod at the other end of the supporting member, and further rotatably attached to one of a pair of side frame of the window with a pin shaft perpendicularly embedded into and fixed to the one of the pair of side frame of the window at a portion between both ends of the supporting member, wherein the light diffuser positioner is configured to stay at a bottom position of the light diffuser positioner corresponding to the predetermined opened position of the light diffuser, wherein the control unit is configured to make rotate the light diffuser to the closed position by lifting the pair of vertical solid rods with the plurality of side ports up to an upper position of the light diffuser positioner by pulling by the center vertical connection member via the transmission mechanism, and wherein the light diffuser positioner is further configured to return to the bottom position of the light diffuser positioner utilizing a weight of the light diffuser positioner when the control unit releases the latch mechanism, wherein each of the pair of vertical solid rods is vertically slidably connected to each of the pair of side frames at around a bottom end portion of the each of pair of the vertical solid rods with a pin shaft perpendicularly embedded into each of the pair of side frames.
Per claim 19, Frazier et al as modified shows all the claimed structural limitations.  The claimed method steps of controlling a smart window would have been the obvious method steps of controlling Frazier’s modified smart window. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different smart window controlling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

7/12/2022